—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered March 15, 2000, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the seventh degree (three counts).
Defendant challenges the severity of the sentence imposed upon him as a second felony offender following his plea of guilty of three counts of criminal sale of a controlled substance in the third degree and three counts of criminal possession of a controlled substance in the seventh degree. A sentence of 6 to 12 years was imposed on each of the drug sale counts and a one-year sentence was imposed on each of the drug possession counts, with all sentences to run concurrently. Considering defendant’s lengthy criminal history, which consists primarily of assaultive behavior and substance abuse, and the absence of any extraordinary circumstances warranting a modification in the interest of justice, we find no basis to disturb the sentence, which is well within the permissible statutory range (see, People v Carter, 267 AD2d 594, lv denied 94 NY2d 917; People v Cooper, 258 AD2d 815, 816, lv denied 93 NY2d 1016).
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.